DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 21-22, there are a plurality of structures (1188 is detached from 1102), however, some form of connection such as a connecting axis or bracket is missing. Fig. 24 is objected to for the same reason. See 37 CFR 1.83(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5, 9, 11, 16, and 18 are objected to because of the following informalities:  
In Claim 1, line 23, the term “temperature wherein in use” is suggested to be changed to --temperature, wherein in use-- in order to clarify the claim. 
In claim 1, line 24, the term “vaporize phyto material” is suggested to be changed to --vaporize the phyto material-- in order to clarify the claim. 
In claim 1, lines 34-35, the term “the slider assembly the control circuit” is suggested to be changed to --the slider assembly, the control circuit-- in order to clarify the claim. 
In Claim 5, lines 1-2, the term “wherein the wherein the” is suggested to be changed to --wherein the-- in order to fix typographical error. 
In claim 9, lines 7-8, the term “housing a pivotable” is suggested to be changed to --housing; a pivotable-- in order to clarify the claim. 
In claim 9, line 27, the term “the housing the fluid” is suggested to be changed to --the housing, the fluid-- in order to clarify the claim. 
In claim 9, lines 37-38, the term “temperature the heated” is suggested to be changed to --temperature; the heated-- in order to clarify the claim. 
In claim 9, lines 42-43, the term “and with the ambient air and together flows out” is suggested to be changed to --and wherein the mixed vapor and the ambient air are configured to flow out of the inhalation aperture-- in order to clarify the claim. 
In Claim 11, lines 1-2, the term “wherein the wherein the” is suggested to be changed to --wherein the-- in order to fix typographical error. 
In claim 16, line 2, the term “a housing end” is suggested to be changed to --a housing first end-- in order to clarify the claim. 
In claim 16, line 16, the term “vapor; and;” is suggested to be changed to --vapor; and-- in order to fix typographical error. 
In claim 18, line 19, the term “storage container. and” is suggested to be changed to --storage container, and-- in order to fix typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a slider assembly for sliding parallel with the longitudinal axis and in relation with the housing” (claim 1, lines 4-5, where the term “assembly” is a generic placeholder and the function is for sliding parallel with the longitudinal axis, furthermore, the function of the slider assembly is further claimed in claim 1, lines 34-42), “a heating element…operable to heat to a predetermined vaporization temperature” (claim 1, lines 20-23, wherein the term “element” is the generic placeholder and the function is heating and to heat to a predetermined vaporization temperature), “an energy storage member” (claim 1, line 26, where the term “member” is the generic placeholder and the function is storing energy (energy storage”), “a slider assembly for sliding within the housing along a coaxial longitudinal axis” (claim 9, lines 2-4, where the term “assembly” is a generic placeholder and the function is for sliding within the housing), “a slider assembly for sliding the longitudinal axis and in relation with the housing” (claim 16, lines 4-5, where the term “assembly” is a generic placeholder and the function is for sliding the longitudinal axis), “a conductive heating element coupled with the slider assembly and disposed proximate the first end of the housing…heating of the conductive heating element to the predetermined vaporization chamber” (claim 9, lines 6-7 and 24-25, where the term “element” is a generic placeholder and the function is heating and being heated to a vaporization temperature), “a heating element…heating of the heating element to a predetermined vaporization temperature wherein in use the predetermined vaporization temperature is sufficient to vaporize phyto material extract in contact with the heating element for providing phyto material extract vapor” (claim 16, lines 11-16, wherein the term “element” is the generic placeholder and the function is heating and to heat to a predetermined vaporization temperature). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Slider assembly”: slider assembly 1190 for sliding within the housing and comprises the vapor conduit (page 77, lines 6-9 of the specification).

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a first open conduit end and a second open conduit end” (lines 6-7) is unclear as to what the structural relationship between the first open conduit end and the second open conduit end and the rest of the device is, or if the first open conduit end and the second open conduit end are part of the vapor conduit being claimed in claim 1, line 6, however, it is noted that by claiming “a vapor conduit extending axially between a first open conduit end and a second open conduit end”, it is implied that the ends are not part of the vapor conduit, since the vapor conduit extends between the two ends. 
Regarding claim 1, the limitation “the slider assembly and heating element biased with the heating element other than substantially extended from the housing in a first mode of operation” (lines 31-33) is unclear and confusing as to what the applicant is claiming, specifically, what is meant by the limitation “the slider assembly and heating element biased with the heating element”? and “other than substantially extended from the housing in a first mode of operation”?
Regarding claim 3, the limitation “the first housing” (lines 1-2) is unclear if the applicant is trying to claim the housing first end or the housing. 
Regarding claim 3, the limitation “the fluid pathway first end” (lines 3) lacks proper antecedent basis. 
Regarding claim 3, the limitation “the heating chamber comprises the open end” (line 4) is unclear if the open end is referring to the open end of the storage being claimed in claim 1, line 12 or not. 
Regarding claim 4, the limitation “the central axis” (line 4) lacks proper antecedent basis. Furthermore, it is unclear as to what structure the central axis is part of. 
Regarding claim 10, the limitation “the first housing” (lines 1-2) is unclear if the applicant is trying to claim the housing first end or the housing. 
Regarding claim 10, the limitation “the fluid pathway first end” (line 3) lacks proper antecedent basis. 
Regarding claim 10, the limitation “the heating chamber comprises the open end” (lines 4-5) is unclear if the open end is referring to the open end of the storage being claimed in claim 1, line 12 or not. 
Regarding claim 16, the limitation “A vaporization device comprising: providing a housing…providing a slider assembly…providing a vapor conduit…providing a heating element…heating of the heating element…extending of the heating element…inhaling from the inhalation aperture” (entire claim) is unclear as to what the scope of the claim is, is the applicant trying to claim a device claim or a method claim, the claim is claiming “a vaporization device”, but then claims a plurality of method steps. Claims 17-20 are rejected to for the same reason. 
Regarding claim 16, the limitation “A vaporization device comprising: providing a housing having a longitudinal axis and a housing end and a housing second end opposite the housing first end; providing a slider assembly for sliding the longitudinal axis and in relation with the housing; providing a vapor conduit extending axially between a first open conduit end and a second open conduit end, the vapor conduit having an outer conduit surface enclosing a fluid pathway extending between the first open conduit end and the second open conduit end, wherein the second open conduit end defining an inhalation aperture; providing a heating element coupled with the slider assembly and proximate the housing first end; heating of the heating element to a predetermined vaporization temperature wherein in use the predetermined vaporization temperature is sufficient to vaporize phyto material extract in contact with the heating element for providing phyto material extract vapor; and;  extending of the heating element away from the housing first end parallel with the longitudinal axis to contact phyto material extract contained within the storage cavity of the removable storage container; inhaling from the inhalation aperture and creating a pressure gradient across the fluid pathway that draws ambient air from an ambient air input port from the external environment into the first open conduit end and the ambient air mixes with the phyto material extract vapor, and the mixed vapor and air are drawn through the fluid pathway to the inhalation aperture” (entire claim) is unclear as to what the structural relationships between the housing, slide assembly, vapor conduit, heating element, and vaporization device are. The claim claims a vaporization device comprising providing a plurality of structures, but fails to clearly set out the relationships between the structures and the vaporization device. 
Regarding claim 16, the limitation “providing a slider assembly for sliding the longitudinal axis” (line 4) is unclear how a physical structure (slider assembly) can slide an imaginary axis that is infinitely long and is not part of the slider assembly.
Regarding claim 16, the limitation “providing a vapor conduit extend axially between a first open conduit end and a second open conduit end” (lines 6-7) is unclear as to what the structural relationship between the first open conduit end and the second open conduit end and the rest of the device is, or if the first open conduit end and the second open conduit end are part of the vapor conduit being claimed in claim 16, line 6, however, it is noted that by claiming “a vapor conduit extending axially between a first open conduit end and a second open conduit end”, it is implied that the ends are not part of the vapor conduit, since the vapor conduit extends between the two ends. 
Regarding claim 16, the limitations “the storage cavity” (line 19) and “the removable storage container” (line 19) lack proper antecedent basis. Furthermore, it is unclear as to what the structural relationship between the storage cavity/the removable storage container is to the rest of the structures in the claim. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trzecieski (2015/0217064) is cited to show a vaporization device comprising a heating element that is pushed towards a phyto material. 
Zuber (2018/0027884) is cited to show a mouthpiece having a plurality of pathways. 
Qiu (2019/0208817) is cited to show a rotatable mouthpiece. 
Flora (7,726,308) is cited to show a spike being driven towards a medicament. 
Qiu (2019/0069606) is cited to show a mouthpiece that is rotatable. 
Nelson (2007/0045288) is cited to show an inhaler comprising a mouthpiece that is part of a sliding assembly. 
Sigrist (5,850,838) is cited to show a folding smoking pip having a rotatable mouthpiece. 
Smith (2,660,179) is cited to show an articulable mouthpiece. 
Johnston (2,716,413) is cited to show an articulable mouthpiece.
Bruna (5,447,151) is cited to show an inhaler comprising a rotatable mouthpiece. 
Varga (2014/0166010) is cited to show a nebulizer comprising an adjustable mouthpiece.  
Jones (2010/0186758) is cited to show a smoking pipe comprising a rotatable mouthpiece. 
Monsees (9,408,416) is cited to show a vaporization device comprising a mouthpiece that is actuatable and is configured to actuate a switch. 
Nelson (2006/0102175) is cited to show a pivotable mouthpiece. 
Zitzke (2016/0213066) is cited to show an electronic smoking device comprising a spike and a heater. 
Shimizu (2012/0234821) is cited to show a non-combustion smoking tool comprising a spike and a heater. 
Schneider (2015/0163859) is cited to show a heating assembly for an aerosol generating system comprising a heater, a housing, and a spike. 
Shimizu (2011/0290269) is cited to show a non-combustion smoking tool comprising a spike, a heater, and a housing. 
Poston (2014/0069424) is cited to show a device for vaporizing liquid for inhalation comprising a heater and a wick. 
Qui (2012/0199663) is cited to show a suction type portable atomizer comprising a spike and a heater. 
Cohen (2011/0036346) is cited to show a personal inhalation device comprising a heater and a spike-like structure. 
Terry (2011/0277761) is cited to show a personal vaporizing inhaler comprising a heater and a spike-like structure. 
Phillips (2015/0223520) is cited to show a heating smokeable material comprising a spike and a heater. 
Fleischhauer (5,591,368) is cited to show a vaporization device comprising a heater, wherein the heater is configured to pierce through an aromatherapy material container. 
McGee (2006/0175425) is cited to show a device for dispensing a volatile liquid having a spike and a heater.
Guan (7,141,215) is cited to show an aromatic evaporator having a spike coupled to a heating element.
Xiu (2012/0204889) is cited to show an aromatherapy vaporization device comprising a spike. 
Xiu (2011/0005535) is cited to show an aromatherapy vaporization device comprising a spike and a heater. 
Kobayashi (2007/0240706) is cited to show a liquid medication cartridge having a spike, a heater and a housing. 
Fishman (2007/0068523) is cited to show a device for administering medical gases a spike and a heater. 
Nielsen (2009/0283103) is cited to show a vaporizing device having a spike and a housing. 
Plojoux (2015/0282525) is cited to show an aromatherapy device having a spike being coupled with a heater. 
Urtsev (2010/0006113) is cited to show a smoke simulating pipe having a spike being coupled to a heater.
Miekka (2003/0196661) is cited to show a powder inhaler having a spike being coupled to a latch mechanism. 
Hughes (2006/0054165) is cited to show a self-contained aerosol dual delivery system having a plurality of spikes configured to puncture an aerosol cartridge. 
Johnson (2015/0351456) is cited to show an electronic cigarette having a nicotine cartridge and a spike configured to puncture the nicotine cartridge.
Dunne (2011/0041840) is cited to show an atomizing device having a latching mechanism having a trigger and a spring. 
Liu (2013/0167853) is cited to show an electronic cigarette with solid tobacco substance having a plurality of spikes being connected to a heater. 
Lund (5,273,190) is cited to show a syringe dispensing system having a plurality of spikes. 
Carty (3,513,859) is cited to show a filter for smoking devices having a spike. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785